EXHIBIT SEVENTH AMENDMENT THIS SEVENTH AMENDMENT (the “Amendment”) is made and entered into as of May 12, 2009, by and between WALTON CWCA MISSION INDUSTRIAL 27, L.L.C., a Delaware limited liability company (“Landlord”), and CARDIMA, INC., a Delaware corporation (“Tenant”). RECITALS A. Landlord (as successor in interest to CalWest Industrial Holdings, LLC, a Delaware limited liability company, successor in interest to State of California Public Employees’ Retirement System) and Tenant are parties to that certain Standard Form Lease (the “Original Lease”) dated April 25, 1994, which Original Lease has been previously amended by that certain Lease Amendment No.1, dated September 28, 1994, that certain Second Amendment to Lease, dated April 10, 1995, that certain Third Amendment to Lease, dated June 18, 1999, that certain Fourth Amendment to Lease, dated August 30, 2002 and that certain Fifth Amendment dated as of September 5, 2005, that certain Sixth Amendment (the “Sixth Amendment”), dated as of March 20, 2007 (collectively, the “Lease”).Pursuant to the Lease, Landlord has leased to Tenant space currently containing approximately 29,000 rentable square feet (the “Premises”) located at 47266 Benicia Street, Fremont, California (the “Building”). B. The Lease by its terms shall expire on May 31, 2010 (“Prior Termination Date”), and the parties desire to extend the Term of the Lease, all on the following terms and conditions. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant agree as follows: 1. Extension.The Term of the Lease is hereby extended for a period of fifty (50) months and shall expire on July31, 2014 (“Fifth Extended Termination Date”), unless sooner terminated in accordance with the terms of the Lease.That portion of the Term commencing the day immediately following the Prior Termination Date (“Fifth Extension Date”) and ending on the Fifth Extended Termination Date shall be referred to herein as the “Fifth Extended Term”.That portion of the Term commencing May 1, 2009 and ending on the Prior Termination Date shall be referred to as the “Remaining Portion of the Fourth Extended Term”. 2. Monthly Rent.Notwithstanding anything to the contrary contained in the Lease,, the schedule of Monthly Rent payable with respect to the Premises during the Remaining Portion of the Fourth Extended Term and Fifth Extended Term is the following: Period Rentable Square Footage Annual Rent Monthly Rent 6/1/09 – 7/31/10 29,000 $ 202,941.96 $ 16,911.83 * 8/1/10 – 7/31/11 29,000 $ 208,683.96 $ 17,390.33 8/1/11 – 7/31/12 29,000 $ 214,598.28 $ 17,883.19 8/1/12 – 7/31/13 29,000 $ 220,689.96 $ 18,390.83 8/1/13 – 7/31/14 29,000 $ 226,964.40 $ 18,913.70 All such Monthly Rent shall be payable by Tenant in accordance with the terms of the Lease, as amended hereby. *Notwithstanding anything in the Lease or this Amendment to the contrary, provided that Tenant is not in default under the Lease, as amended hereby, Tenant shall be entitled to an abatement of Monthly Rent with respect to the Premises in the amount of $16,911.83 per month during the months of June and July of 2009.The maximum total amount of Monthly Rent abated with respect to the Premises in accordance with the foregoing shall equal $33,823.66 (the “Abated Monthly Rent”).If Tenant defaults under the Lease, as amended hereby, at any time during the Remaining Portion of the Fourth Extended Term and the Fifth Extended Term and fails to cure such default within any applicable cure period under the Lease, then all Abated Monthly Rent shall immediately become due and payable.Only Monthly Rent shall be abated pursuant to this Section, as more particularly described herein, and Tenant’s Share of Operating Expenses and all other costs and charges specified in the Lease shall remain as due and payable pursuant to the provisions of the Lease, as amended hereby. 3. Additional Security Deposit.No additional Security Deposit shall be required in connection with this Amendment. 4. Operating Expenses.During the Remaining Portion of the Fourth Extended Term and the Fifth Extended Term, Tenant shall pay for Tenant’s Share of Operating Expenses in accordance with the terms of the Lease, as amended hereby. 5. Improvements to Premises. 5.1 Condition of Premises.Tenant is in possession of the Premises and agrees that Tenant shall continue to occupy the Premises in its existing condition “as is” without any agreements, representations, understandings or obligations on the part of Landlord to perform any alterations, repairs or improvements, except as may be expressly provided otherwise in the Lease or this Amendment. 5.2 Responsibility for Improvements to Premises.Tenant may perform improvements to the Premises in accordance with ExhibitB attached hereto and Tenant shall be entitled to an improvement allowance in connection with such work as more fully described in ExhibitB.Landlord shall restripe, as reasonably determined by Landlord, the parking lot serving the Premises at Landlord’s sole cost and expense. 6. Option to Renew. 6.1 Section 6 of the Sixth Amendment is hereby deleted in its entirety.Tenant shall, provided the Lease, as amended hereby, is in full force and effect and Tenant is not in default under any of the other terms and conditions of the Lease beyond any applicable cure periods at the time of notification or commencement, have one (1) option to renew (the “Fifth Renewal Option”) the Lease for a term of five (5) years (the “Fifth Renewal Term”), for the Premises and the Must-Take Space (defined below), on the same terms and conditions set forth in the Lease, except as modified by the terms, covenants and conditions as set forth below. 6.2 If Tenant elects to exercise the Fifth Renewal Option, then Tenant shall provide Landlord with written notice no earlier than the date that is two hundred seventy (270) days prior to the expiration of the Fifth Extended Term and no later than the date which is one hundred eighty (180) days prior to the expiration of the Fifth Extended Term.If Tenant fails to provide such notice, Tenant shall have no further or additional right to extend or renew the Fifth Extended Term. 6.3 The Monthly Rent in effect at the expiration of the Fifth Extended Term shall be adjusted to reflect the current fair market rental for comparable space in the Building and in other similar buildings in the same rental market as of the date the Fifth Renewal Term is to commence, taking into account the specific provisions of the Lease, as amended hereby, which will remain constant.Landlord shall advise Tenant of the new Monthly Rent for the Premises and the Must-Take Space no later than thirty (30) days after receipt of Tenant's written request therefor.Said request shall be made no earlier than ninety (90) days prior to the first date on which Tenant may exercise its Fifth Renewal Option under this Section6.Said notification of the new Monthly Rent may include a provision for its escala­tion to provide for a change in fair market rental between the time of notification and the commencement of the Fifth Renewal Term.If Tenant and Landlord are unable to agree on a mutually acceptable rental rate not later than sixty (60) days prior to the expiration of the Fifth Renewal Term, then Landlord and Tenant shall each appoint a qualified MAI appraiser doing business in the area, in turn those two indepen­dent MAI appraisers shall appoint a third MAI appraiser and the majority shall decide upon the fair market rental for the Premises as of the expiration of the Fifth Renewal Term.Landlord and Tenant shall equally share in the expense of this appraisal except that in the event the Monthly Rent is found to be within five percent (5%) of the original rate quoted by Landlord, then Tenant shall bear the full cost of all the appraisal process. 6.4 This Fifth Renewal Option is not transferable; the parties hereto acknowledge and agree that they intend that the Fifth Renewal Option shall be “personal” to Tenant and any transferee pursuant to a Permitted Lease Transfer, as described in Rider 14.1 of the Original Lease, and that in no event will any assignee or sublessee have any rights to exercise this Fifth Renewal Option. 6.5 If the Fifth Renewal Option is properly exercised or if Tenant fails to properly exercise the Fifth Renewal Option pursuant to the terms of this Section6, Tenant shall have no further right to extend the term of the Lease. 6.6 Notwithstanding anything herein to the contrary, if Tenant validly exercises its Fifth Renewal Option and has not exercised its Right of First Refusal pursuant to Section 7 below, effective as of the first day of the Fifth Renewal Term, Tenant shall be required to lease from Landlord and Landlord shall be required to lease to Tenant the remainder of the Building comprising approximately 15,810 rentable square feet as shown on Exhibit A hereto (the “Must-Take Space”).Landlord shall deliver possession of the Must Take Space to Tenant and Tenant shall accept such space on the first day of the Fifth Renewal Term (the “Must-Take Effective Date”).The Term with respect to the Must-Take Space (the “Must-Take Term”) shall end, unless sooner terminated pursuant to the terms of the Lease, as amended hereby, on the last day of the Fifth Renewal Term, it being the intention of the parties hereto that the term for the Must-Take Space and the Term for the Premises shall be coterminous.The Must-Take Effective Date shall be delayed to the extent that Landlord fails to deliver possession of the Must-Take Space for any reason, including but not limited to, holding over by prior occupants.Any such delay in the Must-Take Effective Date shall not subject Landlord to any liability for any loss or damage resulting therefrom.If the Must-Take Effective Date is delayed, the Termination Date shall not be similarly extended. Tenant agrees to accept the Must-Take Space in its “as is” condition, without any agreements, representations, understandings or obligations on the part of Landlord to perform any alterations, repairs or improvements; provided, however, that the Must-Take Space shall not have been damaged beyond normal wear and tear or destroyed as a result of a casualty event or modified for a use other than general office use, in which case Landlord shall return the Must-Take Space to a condition habitable for general office use. As of the Must-Take Effective Date, the Must-Take Space shall become part of the Premises and the Premises shall be increased from approximately 29,000 rentable square feet of the Building to 44,810 rentable square feet of the Building by the addition of the Must-Take Space.The Must-Take Space shall be subject to all the terms and conditions of the Lease except as expressly modified herein and except that Tenant shall not be entitled to receive any allowances, abatements or other financial concessions granted with respect to the Premises except as expressly provided in this Section 6.6.Landlord shall prepare an amendment (the “Must-Take Amendment”) adding the Must-Take Space to the Premises on the same terms of the Lease (including, without limitation, the rental rate) and reflecting the changes in the Monthly Rent, rentable square footage of the Premises, Tenant’s Share and other appropriate terms.A copy of the Must-Take Amendment shall be sent to Tenant, and Tenant shall execute and return the Must-Take Amendment to Landlord within fifteen (15) days thereafter, but the addition of the Must-Take Space on the same terms and conditions as contained in the Lease shall be fully effective whether or not the Must-Take Amendment is executed. 7. Right of First Refusal. 7.1 Tenant shall have the one time right of first refusal (the “Right of First Refusal”) with respect to the Must-Take Space (hereinafter referred to in this Section as the “Refusal Space”).Tenant’s Right of First Refusal shall be exercised as follows:when Landlord has a prospective tenant, other than the existing tenant in the Refusal Space, (the “Prospect”) interested in leasing the Refusal Space, Landlord shall advise Tenant (the “Advice”) of the terms under which Landlord is prepared to lease the Refusal Space to such Prospect and Tenant may lease the Refusal Space, under such terms, by providing Landlord with written notice of exercise (the “Notice of Exercise”) within four (4) business days after the date of the Advice, except that Tenant shall have no such Right of First Refusal and Landlord need not provide Tenant with an Advice if:(a) Tenant is in default under the Lease at the time that Landlord would otherwise deliver the Advice; (b) the Premises, or any portion thereof, is sublet at the time Landlord would otherwise deliver the Advice; (c) the Lease has been assigned prior to the date Landlord would otherwise deliver the Advice; or (d) Tenant is not occupying the Premises on the date Landlord would otherwise deliver the Advice. 7.2 The term for the Refusal Space shall commence upon the commencement date stated in the Advice and thereupon such Refusal Space shall be considered a part of the Premises, provided that all of the terms stated in the Advice, including the termination date set forth in the Advice, shall govern Tenant’s leasing of the Refusal Space and only to the extent that they do not conflict with the Advice, the terms and conditions of the Lease shall apply to the Refusal Space.Tenant shall pay Monthly Rent and Tenant’s Share of Operating Expenses for the Refusal Space in accordance with the terms and conditions of the Advice.In no event shall the Monthly Rent for the Refusal Space be less on a per square foot basis than the Monthly Rent for the Premises. Notwithstanding anything elsewhere in this Section to the contrary, any leasing of the Refusal Space under this Section will not include terms or provisions of the Advice that are specific to the parties involved in the transaction giving rise to the Advice, such as payment of commissions to the brokers involved in that transaction; options or rights to expand, contract, renew, extend or shorten the term; security deposit; and any rights that are personal to the third party making the Advice. 7.3 The Refusal Space (including improvements and personalty, if any) shall be accepted by Tenant in its condition and as-built configuration existing on the earlier of the date Tenant takes possession of the Refusal Space or the date the term for such Refusal Space commences, unless the Advice specifies work to be performed by Landlord in the Refusal Space, in which case Landlord shall perform such work in the Refusal Space.If Landlord is delayed delivering possession of the Refusal Space due to the holdover or unlawful possession of such space by any party, Landlord shall use reasonable efforts to obtain possession of the space, and the commencement of the term for the Refusal Space shall be postponed until the date Landlord delivers possession of the Refusal Space to Tenant free from occupancy by any party. 7.4 The rights of Tenant hereunder with respect to the Refusal Space shall terminate on the earlier to occur of (a) Tenant’s failure to exercise its Right of First Refusal within the four (4) business day period provided in Section 7.1 above; and (b) the date Landlord would have provided Tenant an Advice if Tenant had not been in violation of one or more of the conditions set forth in Section 7.1 above. 7.5 If Tenant exercises its Right of First Refusal, Landlord shall prepare an amendment for review by Tenant (the “Refusal Space Amendment”) adding the Refusal Space to the Premises on the terms set forth in the Advice and reflecting the changes in the Monthly Rent, the rentable square footage of the Premises, Tenant’s Share and other appropriate terms.A copy of the Refusal Space Amendment shall be sent to Tenant within a reasonable time after Landlord’s receipt of the Notice of Exercise executed by Tenant, and Tenant shall promptly review and respond to the Refusal Space Amendment to Landlord within ten (10) days thereafter, but an otherwise valid exercise of the Right of First Refusal shall be fully effective whether or not the Refusal Space Amendment is executed. 7.6 Notwithstanding anything herein to the contrary, Tenant’s Right of First Refusal is subject and subordinate to (a) the renewal or extension rights of any tenant leasing all or any portion of the Refusal Space, and (b) the expansion rights (whether such rights are designated as a right of first offer, right of first refusal, expansion option or otherwise) of any tenant of the Building existing on the date hereof. 8. Other Pertinent Provisions.Landlord and Tenant agree that, effective as of the date of this Amendment, the Lease shall be amended in the following additional respects: 8.1 Address of Landlord.The Address of Landlord set forth in Section 1 of the Original Lease and replaced in Section 7.1 of the Sixth Amendment is hereby deleted in its entirety and replaced with the following: “Walton Street Capital, LLC Attention: Brian T. Kelly, Principal 900 North Michigan Avenue, Suite 1900 Chicago, Illinois 60611 With a copy to: c/o Colliers International 450 West
